Citation Nr: 0106722	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  

2.  Entitlement to an effective date prior to November 12, 
1998, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 1999 RO decision which granted 
service connection and a 50 percent rating for PTSD, 
effective from November 12, 1998.  The veteran appealed for 
an earlier effective date for the grant of service connection 
for PTSD and for a higher rating for PTSD.  In a January 2000 
decision, the RO granted a 70 percent rating for PTSD, 
effective from November 12, 1998.  The veteran continues his 
appeal for a higher rating for PTSD.  

In June 2000, the veteran appeared at the RO and testified at 
a video conference hearing conducted by a member of the Board 
in Washington, D.C.

The Board notes that the issue of a higher rating for PTSD 
will be the subject of the remand which follows the decision 
pertaining to an earlier effective date below.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in an 
unappealed January 1997 decision.  

2.  An application to reopen the claim for service connection 
for PTSD was received by the RO on November 12, 1998; and 
based on new and material evidence, the RO reopened the claim 
and granted service connection for PTSD effective from 
November 12, 1998.  



CONCLUSION OF LAW

The January 1997 RO decision, which denied service connection 
for PTSD is final; the correct effective date for the later 
grant of service connection for PTSD is the date assigned by 
the RO, November 12, 1998, being the date of receipt of an 
application to reopen the claim with new and material 
evidence.  38 U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1966 to February 1968.  Service department records show he 
served in Vietnam and was awarded the Combat Infantryman 
Badge (CIB).  The service medical records show that on a 
December 1967 examination for separation purposes the veteran 
was psychiatrically normal.  

In March 1980, the RO received the veteran's claim for 
"psychological damage incurred while serving in combat in 
Vietnam."  He claimed that his condition had been diagnosed 
as psychotic schizophrenic reaction with acute paranoia and 
that the "supreme manifestation" of his condition peaked in 
March 1971.  He noted he had been incarcerated since March 
1971.

By letter in April 1980, the RO notified the veteran that his 
claim for service connection for schizophrenic reaction was 
denied.  The RO also informed him of his appellate rights.  
He did not appeal.  

Subsequently, in April, June, and October 1980, the veteran 
submitted additional statements and evidence in support of 
his claim for service connection for a chronic psychosis.  
The statements pertained to his employment history and legal 
troubles, which included a conviction for first degree murder 
in November 1971 for which he was given a life sentence (a 
county public safety record indicates he had been arrested 
for first degree murder in March 1971).  

In a November 1980 decision, the RO denied the veteran's 
claim for service connection for a psychiatric condition 
including claimed schizophrenic reaction.  It was noted there 
was no evidence of a psychosis or a post-traumatic stress 
neurosis.  By letter in December 1980, the RO notified the 
veteran of the decision and his appellate rights.  

In a February 1981 statement, the veteran requested the RO to 
reconsider its decision and grant his claim for service 
connection for "post Vietnam trauma or delayed combat 
stress."  

In a March 1981 letter, the RO informed the veteran that he 
was previously notified in December 1980 of the denial of his 
claim for service connection for schizophrenic reaction and 
that he had one year from the date of the denial letter to 
initiate an appeal.  He was informed that otherwise the 
decision would become final and he would only be able to 
reopen his claim with the submission of new and material 
medical evidence.  

In a March 1981 letter, the veteran stated he was aware of 
the RO decision which was based on a lack of medical 
evidence.  He requested the RO to obtain psychological 
evaluations administered by the state of Florida in 1971, to 
support his claim.  The RO sought to obtain these evaluations 
from the Eleventh Judicial Circuit Court; in June 1981, a 
clerk of the court indicated such records could not be found. 

In a June 1981 letter, the RO informed the veteran that the 
Eleventh Judicial Circuit Court responded to its inquiry for 
a psychiatric evaluation in 1971, stating that no such record 
could be located.  The RO requested the veteran to submit new 
and material evidence showing that a nervous condition was 
incurred or aggravated during military service or that a 
psychosis existed within one year after his discharge from 
military service.  He did not respond.

In October 1996, the RO received the veteran's claim for 
service connection for PTSD.  The file indicates he was then 
on parole from prison.

The RO scheduled the veteran for a VA PTSD examination to 
take place in January 1997, but he failed to report.

In a January 1997 decision, the RO denied the veteran's claim 
for service connection for PTSD, on the basis that there was 
no evidence of a confirmed diagnosis of such condition (the 
RO noted that the veteran had failed to report for a 
scheduled VA examination).  By letter in February 1997, the 
RO notified the veteran of the decision and his appellate 
rights.  He did not appeal.  

On November 12, 1998, the RO received the veteran's 
application to reopen his claim for service connection for 
PTSD.  

A February 1999 VA examination resulted in a diagnosis of 
PTSD which was attributed to traumatic events experienced in 
service.  

In a July 1999 decision, the RO granted service connection 
for PTSD, effective from November 12, 1998. 

In an August 1999 letter, the veteran contended that the 
effective date for the grant of service connection for PTSD 
should be 1979 at the earliest and 1984 at the latest.  He 
claimed that in 1978 or 1979 he first filed a claim for 
service connection for problems attributed to his war 
experience (he said "PTSD," as it was now known, was not 
recognized as a disability at that time).  He claimed his 
second application for service connection for PTSD was filed 
in the mid-1980s, probably 1984.  He stated his third claim 
was filed in October 1996 and denied in January 1997.  He 
stated that he had suffered from PTSD ever since his return 
from Vietnam in 1967 and that problems began manifesting 
immediately upon his return.

On his December 1999 substantive appeal, the veteran claimed 
the effective date of the grant of service connection for 
PTSD should be earlier than November 1998.  He stated his 
treating doctors and nurses at the VA said he returned home 
from Vietnam suffering from PTSD.  He contended that the 
effective date should be retroactive to 1978 when he 
initially filed a claim for PTSD, which he said was known at 
that time as "delayed combat stress reaction."  He also 
stated he submitted another claim in the mid-1980s.  

At an April 2000 RO hearing before a hearing officer, the 
veteran testified that his PTSD had been chronic and went 
undiagnosed for a long time; that "PTSD" as it was now 
known was not recognized as a disability back in the years 
following his military discharge; that in the early years 
following discharge from service he was diagnosed with a 
psychiatric condition (schizophrenic reaction and acute 
paranoia) but could not obtain those records when he filed 
his initial claim for service connection; and that his 
service connection claim was denied in 1980 based on 
incomplete and inaccurate information (he claimed the RO at 
that time stated he was not in combat, when in fact he was 
awarded the CIB).  The veteran's representative contended 
that service connection for PTSD should have been granted 
after the veteran filed a claim in 1996 because, although the 
veteran did not report for a scheduled VA examination, his 
service records show he was awarded the CIB which denoted a 
stressor.  

At a June 2000 video conference hearing before a member of 
the Board, the veteran argued for an earlier effective date 
for the grant of service connection for PTSD.  He stated in 
1980 he filed his initial claim for service connection for 
PTSD (noted at that time as psychological problems or 
schizophrenic reaction).  He stated he did not appeal the 
1980 RO decision denying service connection, which he claimed 
was based on an erroneous assumption that he was a noncombat 
veteran.

II.  Analysis

The veteran claims that the grant of service connection for 
PTSD should be made effective prior to November 12, 1998, the 
date which the RO assigned.  He contends that he is entitled 
to a retroactive effective date of 1978 (later he amended the 
date to be 1980) when he initially filed a claim for service 
connection for the condition, although he says that at that 
time "PTSD," as it is now known, was not then recognized as 
a disability (he said it was known then as "delayed combat 
stress reaction").  The veteran's representative argued at 
an April 2000 hearing that the proper effective date for 
service connection was October 1996, when the veteran filed a 
claim for PTSD, because service records showed the veteran 
had a CIB, denoting a stressor.  

The veteran was separated from active duty in February 1968.  
The claims file shows his initial compensation claim was 
received by the RO in March 1980, requesting service 
connection for a psychiatric disorder ("psychological damage 
incurred while serving in combat in Vietnam"), claimed as 
schizophrenic reaction with acute paranoia.  This claim was 
denied by the RO in April 1980 and November 1980 rating 
decisions, and the veteran did not appeal.  The file shows 
the veteran's initial claim for service connection for PTSD 
(claimed as such) was filed in October 1996.  This claim was 
denied by the RO in a January 1997 rating decision.  The RO 
notified the veteran of the decision and his appellate rights 
in a February 1997 letter, but he did not appeal.  Thus, the 
January 1997 RO decision is considered final.  38 U.S.C.A. § 
7105.

Inasmuch as the January 1997 RO decision is final, the 
effective date for service connection for PTSD must be 
determined in relation to a subsequent reopened claim 
supported by new and material evidence.  A final decision can 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The law provides that 
when a claim is reopened with new and material evidence after 
a final disallowance, the effective date of service 
connection will be the date of VA receipt of the claim to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

After the RO's last final disallowance of the claim in 
January 1997, the next application to reopen the claim for 
service connection for PTSD was received from the veteran on 
November 12, 1998.  In a July 1999 rating decision, the RO 
reopened the claim based on new and material evidence (which 
included a February 1999 VA examination report indicating an 
initial diagnosis of PTSD) received since the final 1997 RO 
decision, and on consideration of all the evidence the RO 
granted service connection for PTSD, effective from November 
12, 1998.  The RO assigned the earliest effective date 
legally permitted in this case, for the grant of service 
connection for PTSD, that is, the date of RO receipt of the 
application to reopen the claim supported by new and material 
evidence.  No earlier effective date is permitted by law in 
this case.  

The veteran and his representative argue that earlier RO 
decisions were based on an erroneous assumption that he was 
not a combat veteran and did not consider his combat award 
(i.e., his CIB), and that he then met the criteria for 
service connection for PTSD.  However, such is not the case.  
Evidence on file at the time of those decisions showed the 
veteran participated in combat, which is generally sufficient 
to establish the element of a service stressor, but there was 
no medical evidence on file showing a diagnosis of PTSD and 
of linkage between the diagnosis and a service stressor, 
which are other essential elements for service connection.  
See 38 C.F.R. § 3.304(f).  The medical evidence of PTSD 
diagnosis and linkage did not appear until the February 1999 
VA examination, which is subsequent to the November 12, 1998 
application to reopen the claim for service connection.

In this case, the relevant facts are not in dispute, and the 
law, not the evidence, is dispositive of the outcome.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection for PTSD, and the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date for service connection for PTSD is 
denied.  


REMAND

As to the remaining issue of a rating higher than 70 percent 
for PTSD, the Board finds that additional development is 
warranted.  

In a letter received by the RO in November 1999, the veteran 
stated that he had been interviewed and tested in the 
vocational rehabilitation program but that a plan had not yet 
been developed for him.  A review of the claims folder shows 
that the only record pertaining to the veteran's vocational 
rehabilitation is his July 1999 application for such 
benefits.  The RO should obtain his vocational rehabilitation 
folder.  Additionally, updated employment information should 
also be secured.

Additionally, in his November 1998 claim for service 
connection for PTSD, the veteran stated he began receiving 
outpatient treatment at the Dorn VA Medical Center (VAMC) 
earlier that month.  At hearings in April 2000 and June 2000, 
he stated that he received medical treatment at the Vet 
Center and the VAMC in Columbia, South Carolina.  Letters 
from the Columbia Vet Center and Dorn VAMC (in Columbia) in 
1999 and 2000 confirm that the veteran took medication for 
PTSD and received therapy on a regular basis.  The file does 
not contain any of these treatment records.  In the judgment 
of the Board, an effort should be made to obtain the records 
from the Vet Center and Dorn VAMC and any other recent 
psychiatric treatment records.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Therefore, this issue is REMANDED to the RO for the following 
development:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder, including all counseling records.  
Once obtained, all documentation should 
be associated with the claims folder for 
the duration of the appeal.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for PTSD 
since November 1998.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.  This includes, but is 
not limited to, all psychiatric treatment 
records from the Columbia Vet Center and 
Dorn VAMC (in Columbia, South Carolina) 
since November 1998.

3.  The RO should have the veteran 
complete an updated employment report, 
detailing all sources of income, 
applications for employment, and any jobs 
held since 1998.

4.  After all indicated development, the 
RO should review the claim for a higher 
rating for PTSD.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



